Dore, J. (concurring in result).
I agree there was no evidence to support the charge concerning punitive damages, but in addition I consider there was no evidence to support any claim for assault by the doctors who merely conducted routine examinations, and that on the whole the jury’s verdict is against the weight of the credible evidence. Accordingly I vote to reverse and to dismiss the second and third causes of action and to grant a new trial only as to the claimed assault alleged in the first cause of action.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.